DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
As previously noted the term “stop” in the current application is used to describe a doubling or halving of the amount of light passing through an optical element, e.g. through a variable filter.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.
As previously noted the term “actuator” can include a person.  For example paragraph [0063] discusses the rotation of the elements having resistance during tuning to create a desired user feel and paragraph [0081] (and claim 20) discusses (require) detents to allow the user to identify stops by feel.  Further, this is consistent with the definition of an actuator, which is “a person or thing that actuates” as defined by the Random House Unabridged Dictionary.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Response to Arguments
Applicant’s arguments, see remarks, filed February 13, 2021, with respect to claim rejections under 112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under 112 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 9-10, 12, 14-15, 18-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9 “wherein the third polarizer rotates at a greater rate than the second polarizer” amounts to prohibited new matter.  The specification in paragraph [0017] states:  “A rack-and-pinion arrangement may rotate the second polarizer at half the rate of the third polarizer.”  That is to say, the specification supports the third polarizer being rotated at twice the rate of the second polarizer.  This new claim limitation of “a greater rate than” does not meet the description requirement because there is no upper limit and caused the claim to read literally on embodiments beyond the scope disclosed by the written description.  Indeed if the second polarizer was not rotated, i.e. a rate of zero, the third polarizer could be rotated at any rate.  It has been held new or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range).  Furthermore, the MPEP 2163 states:
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.  

In the current case a singular situation of the second polarizer rotating at half the rate of the third polarizer does not support an open ended difference in rates (which includes rotation of the third 
Claims 10, 12, 14-15, 18-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 9 and therefore have the same deficiencies.
Claims 9-10, 12, 14-15, 18-27 are further rejected1 under 35 U.S.C. 112(a) because the specification, while being enabling for “wherein the third polarizer rotates at twice the rate than the second polarizer”, does not reasonably provide enablement for “wherein the third polarizer rotates at a greater rate than the second polarizer” as recited in claim 9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. As set forth above, the limitation as presented in claim 9 is unsupported by the originally filed specification, however the third polarizer rotating at twice the rate than the second polarizer is supported.  The examiner proposed for claim language in the Office action of October 23, 2020, which incorporates this supported feature, and for purposes of examination the examiner will use said proposed claim language.
Claims 10, 12, 14-15, 18-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, since they depend on claim 9 and therefore have the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 9 “a first actuator that enables rotation of the second polarizer, and a second actuator that enables rotation of the third polarizer” particularly “enables” has clarity issues.  It is unclear if the actuators actually rotate the polarizers or if it allows them to be rotated.  For purposes of examination the examiner will use the claim language proposed by the examiner in the Office action of October 23, 2020, which makes this issue moot.
Regarding claim 18 (dependent on 9) “wherein the first actuator enables rotation of the first polarizer, the second polarizer, and the third polarizer in unison” has clarity issues.  Claim 9 (as presented) introduces the first actuator that “enables rotation of the second polarizer.”  It unclear if the first actuator actually rotates all of the polarizers in unison or allows them to be rotated in unison.  Further it is unclear if this (possible) rotational rate of the second and third polarizers are related. For purposes of examination the examiner will use the claim language proposed by the examiner in the Office action of October 23, 2020, which makes this issue moot.
Regarding claim 19 “the third actuator” has antecedent issues.  It is unclear if this is a new actuator or the first actuator or the second actuator.  For purposes of examination the examiner will use the claim language proposed by the examiner in the Office action of October 23, 2020, which makes this issue moot.
Claims 10, 12, 14-15, 18-27 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 9 and therefore have the same deficiencies.
Claims 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 18 and therefore have the same deficiencies.

Examiner’s Comments
As set forth in the Office action of October 23, 2020 the examiner proposed for claim language in the, which do not suffer the 112 issues set forth above and would have been allowable for the same reasons set forth at that time.  However, any changes to the claim language would now be after final, with prosecution closed, and would requiring further searching and consideration.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                        April 1, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As a point of clarity the written description requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly and Co., Fed. Cir. 2010, see MPEP 2161.